DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,3,5,6,12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2016/0315508).
A stator for an electric machine (abstract) comprising: 
a plurality of radially extending teeth (320, Fig 10) supported by an outer annular yoke (340) radial to the teeth, at least part of the teeth supporting a coil (332); 
the outer annular yoke including flutes (by 322) of partially cylindrical shape opening towards teeth (320); 
at least part of the teeth (320) each having at their ends, on the side of the outer annular yoke, a protuberance of partially cylindrical shape (by 322); and 
the protuberance being held in the flute by contact points (surfaces where the teeth are attached to yoke – see annotated Fig 10 below).

    PNG
    media_image1.png
    908
    734
    media_image1.png
    Greyscale

Li et al in that embodiment does not show so that at least one part of the teeth (320) performs a relative movement having a degree of rotational and/or translational freedom relative to the annular yoke. 
However in another embodiment Li et al. shows a tooth (Fig 44A) so that at least one part (by 322) of the teeth (320) performs a relative movement having a degree of rotational and/or translational freedom relative to the annular yoke (Fig 44A show that 

    PNG
    media_image2.png
    370
    632
    media_image2.png
    Greyscale


	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Li et al with their teaching from the other embodiment so that at least one part of the teeth performs a relative movement having a degree of rotational and/or translational freedom relative to the annular yoke.
	The motivation to do so is that it would allow one to provide a motor that can operate with low vibration and noise and that can be manufactured in a more efficient manner (para 5).

Regarding claim 3/1, Li et al disclose the invention except for literally mentioning 

However Li et al. show in different embodiments (Fig 10 and 44A) that the teeth are moveable.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Li et al with their teaching from the other embodiment wherein at least one part of the teeth performs a relative movement having only one degree of translational freedom in a radial or axial direction, relative to the annular yoke.
	The motivation to do so is that it would allow one to provide a motor that can operate with low vibration and noise and that can be manufactured in a more efficient manner (para 5) and be based on available space.


Regarding claim 5/1, Li et al disclose wherein the contact points form at least two lines (see annotated Fig below).

    PNG
    media_image3.png
    370
    632
    media_image3.png
    Greyscale


Regarding claim 6/1, Li et al disclose wherein the contact points form at least one contact surface (see annotated Fig 10 above). 

Regarding claim 12/1, Li et al disclose the invention except for literally mentioning wherein the protuberance is one-piece in shape, integral with tooth. 
However Li et al. show in another embodiment (Fig 37) wherein the protuberance (320) is one-piece in shape, integral with tooth.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Li et al. with their teaching from the other embodiment wherein the protuberance is one-piece in shape, integral with tooth.


Regarding claim 15/3, Li et al. disclose wherein the flutes (by 322, Fig 10) are radially set back relative to the position of the teeth (320) and the teeth radially slide inside the flutes. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2016/0315508) in view of Yamamoto (US 2009/0189477).
Regarding claim 11/1, Li et al. do not disclose wherein there are six of the teeth. 
Yamamoto teaches an apparatus wherein there are six of the teeth (20, Fig 1), to enable reduction of press-insertion force even at the time of assembling a split core having a large number of laminations, and to increase the accuracy of the assembly of the core.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Li et al. wherein there are six of the teeth, as Yamamoto teaches.
The motivation to do so is that it would enable reduction of press-insertion force even at the time of assembling a split core having a large number of laminations, and to increase the accuracy of the assembly of the core (para 16 of Yamamoto et al.).

Allowable Subject Matter
Claims 2,4,7-10,13,14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 2/1 inter alia, the specific limitations of “…wherein at least one part of the teeth performs a relative movement having only one degree of rotational freedom relative to the annular yoke, an axis of rotation being parallel to an axis of rotation of the machine….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claim 16/2 is also allowable for depending on claim 2.
In claim 4/1 inter alia, the specific limitations of “…wherein at least one part of the teeth performs a relative movement having a first degree of rotational freedom and a second degree of translational freedom relative to the annular yoke ….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
In claim 7/1 inter alia, the specific limitations of “…further comprising at least one inner tubular crown radial to the teeth of a saturated non-magnetic or magnetic material connecting the teeth ….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 8-9 are also allowable for depending on claim 7.
In claim 10/1 inter alia, the specific limitations of “…wherein the shapes of the complementary protuberances lead to two opening sections where the flutes form, with 
In claim 13/1 inter alia, the specific limitations of “…wherein the protuberance is completed by at least one sleeve radially positioned between the tooth and the outer annular yoke ….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claim 14/13 is also allowable for depending on claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834